Exhibit 10.2

April 29, 2006

Mr. Jordan Siegel

3900 Galt Ocean Drive, #2117

Ft. Lauderdale, FL 33308

Dear Jordan:

You have agreed to serve as Senior Vice President, Finance, Treasurer and Chief
Financial Officer (“Senior Vice President”) for Nabi Biopharmaceuticals (“Nabi”)
which term for purposes of this Agreement shall include affiliates of Nabi
Biopharmaceuticals. The following are the terms of such employment:

1. TERM: You will serve as a Senior Vice President for a period beginning on a
date of your choosing on or before June 12, 2006 and ending on June 12, 2009,
unless your employment is sooner terminated as provided below (the “Employment
Period”). In the event that your employment by the Company continues beyond the
Employment Period, the terms and conditions of this Agreement shall continue
except that your continued employment by the Company may be terminated by either
party upon thirty (30) days’ prior notice unless you and the Company shall have
entered into a written agreement to the contrary.

2. SALARY: Your salary will be $300,000.00 per year, payable bi-weekly during
the Employment Period. Your salary will be subject to discretionary annual
increases as determined by Nabi’s Board of Directors.

3. BONUS:

You will be entitled to participate in Nabi’s VIP Management Incentive Program
or any comparable bonus plan maintained by Nabi (“Bonus Plan”). Your
participation in the Bonus Plan shall be subject to the terms and conditions of
the Bonus Plan. Unless the Employment Period is terminated for “cause” pursuant
to Section 7(B) (b) below, if the Employment Period ends during a calendar year,
your bonus compensation opportunity shall be pro-rated based upon the number of
full calendar months you were employed and the amount of bonus compensation
which would have been payable with respect to such year pursuant to the Bonus
Plan. If the Employment Period is terminated pursuant to Section 7
(B) (b) below, no bonus compensation shall be payable with respect to the
calendar year during which the Employment Period is terminated.

Bonus payments, if applicable, shall be payable within 120 days after the end of
the relevant calendar year.



--------------------------------------------------------------------------------

Siegel Agreement

Page 2 of 7

April 29, 2006

4. AUTO ALLOWANCE:

While an employee under the terms of this Agreement, you shall receive an auto
allowance of not less than $1,200.00 per month.

5. BENEFITS:

During the Employment Period, you will be eligible to participate in such fringe
benefits programs as are accorded to other similarly situated Nabi employees. In
addition, Nabi shall pay you an Executive Bonus, grossed up for taxes, so that
you can make a $12,000.00 contribution to your Supplemental Executive Retirement
Plan (the “SERP”) and provide you at Nabi’s cost with term life insurance of
$500,000.00 in excess of the term life insurance coverage Nabi provides to its
employees generally. Nabi shall cover the cost of financial planning services up
to $3,000.00/year. Nabi shall also pay your reasonable social dues at a single
club.

6. DUTIES AND EXTENT OF SERVICES:

(A) During the Employment Period, you agree to devote substantially all of your
working time, and such energy, knowledge, and efforts as is necessary to the
discharge and performance of your duties provided for in this Agreement and such
other reasonable duties and responsibilities consistent with your position as
are assigned to you from time to time by the person to whom you report. You
shall be located primarily in Nabi’s Boca Raton facilities, but shall travel to
other locations from time to time as shall be reasonably required in the course
of performance of your duties.

(B) During the Employment Period, you shall serve as a Senior Vice President.
You shall have such duties as are delegated to you by the person to whom you
report provided that such duties shall be reasonably consistent with those
duties assigned to executive officers having similar titles in organizations
comparable to Nabi.

7. TERMINATION:

(A) The Employment Period shall terminate upon your death. You may also
terminate the Employment Period upon thirty (30) days’ prior written notice to
Nabi. Any termination pursuant to this Section 7(A) shall not affect any bonus
compensation applicable to the year of such termination, provided that, if
applicable, any bonus compensation payable pursuant to Section 3 of this
Agreement shall be pro rated as provided for in Section 3.

(B) Nabi may terminate the Employment Period (a) in the event Nabi reasonably
determines that you are unable to perform the essential functions of your
position, with or without reasonable accommodation, for any three
(3) consecutive months as the result of mental or physical incapacity or (b) for
“cause”, which is defined as (i) acts of fraud or embezzlement or other
felonious acts by you,



--------------------------------------------------------------------------------

Siegel Agreement

Page 3 of 7

April 29, 2006

(ii) your refusal to comply with reasonable directions in connection with the
performance of your duties as provided for in Section 6 of this Agreement after
notice of such failure is delivered to you, (iii) failure to comply with the
provisions of Section 9 or 10 of this Agreement or (iv) your gross negligence in
connection with the performance of your duties as provided for in this
Agreement, provided that, in the event of a proposed termination under clause
(ii) or clause (iv) of this clause (B), you shall receive ten (10) days’ prior
written notice of such proposed termination and within such period you shall be
afforded an opportunity to be heard by Nabi’s Board of Directors or a duly
appointed committee of the Board as to whether grounds for termination under
these clauses exists.

(C) Nabi may otherwise terminate the Employment Period upon thirty (30) days
prior notice to you.

(D) Your confidentiality and non-competition agreements set forth in Sections 9
and 10 below and your agreement to cooperate set forth in Section 11 below shall
survive the termination of your employment regardless of the reasons therefore.

8. SEVERANCE

(A) In the event that (a) your employment terminates prior to the expiration of
the Employment Period or (b) after the expiration of the Employment Period, if
your employment continues as provided in Section 1, either you give notice of
termination of employment to the Company or the Company gives you notice of
termination of employment other than for cause (as defined above) or disability,
and provided that (i) within thirty (30) days prior to the expiration of the
Employment Period Nabi had not offered to renew this Agreement on terms no less
favorable to you than the terms then in effect, and (ii) within ninety (90) days
following the expiration of the Employment Period Nabi has not tendered to you a
new employment agreement executed on behalf of Nabi and containing such no less
favorable terms, you shall receive the benefits set forth in Sections 8B, 8C and
8D. In the event your employment terminates pursuant to Section 7B (a), or as a
result of your death, you shall receive the benefit set forth in Section 8D.
Notwithstanding the foregoing provisions of this Section 8A, in the event your
employment terminates under circumstances that entitle you to receive
compensation and other benefits pursuant to the September 1, 2005 Change of
Control Severance Agreement between you and Nabi (the “Change of Control
Severance Agreement”), you shall not receive the benefits set forth in Sections
8B, 8C and 8D.

(B) Based on the effective date of such termination and subject to the following
provisions of this Section 8(B), Nabi will pay you severance pay as defined in
(i) and (ii) below (“Severance Pay”) and maintain in effect such fringe benefits
(including but not limited to medical and dental insurance, auto allowance, SERP
contribution, disability and life insurance, financial planning services and
reasonable social dues at a single club) are accorded to other similarly
situated employees (to the extent allowed under, and subject to the limitations
of, applicable plans) for the following periods: (i) if at the date of
termination you shall have been employed by Nabi for less than twelve months,
you shall receive Severance Pay equal to your monthly base salary as in effect
at the time of such termination and benefit continuation for nine (9) months and
(ii) if at the date of termination you shall have been employed by Nabi for
twelve months or more, you shall receive Severance Pay will be equal to your
monthly base salary as in effect at the time of such termination and benefit
continuation for eighteen (18) months. Severance Pay shall be made in equal
bi-weekly installments.



--------------------------------------------------------------------------------

Siegel Agreement

Page 4 of 7

April 29, 2006

(C) The Company shall pay for executive outplacement services up to $18,000.00
by an organization selected by Nabi.

(D) Provided that at the date your employment terminates you shall have been
employed by Nabi for a period of at least twelve months, all of your non-vested
stock options, restricted stock or similar incentive equity instruments
(“Options”) shall immediately vest. All such “Options” shall be exercisable for
twelve (12) months past your termination date, except that no “Options” shall be
exercisable beyond the original “Option” expiration date. To the extent the
terms of any “Options” are inconsistent with this Agreement, the terms of this
Agreement shall control.

(E) All payments or benefits to you under this Section 8 (other than payments or
benefits already accrued and otherwise due under Nabi’s employee benefit plans
or programs, or as a result of your death) will not be given unless you execute
(and do not rescind) a written employment termination agreement in a form
prescribed by Nabi, containing terms consistent with this Agreement as well as a
general release of all claims against Nabi and related parties with respect to
all matters occurring prior to or on the date of the release, including (but not
limited to) employment matters or matters in connection with your termination.

(F) It is the intent of you and Nabi that the provisions of this Section 8 and
all amounts payable to you hereunder meet the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended, to the extent applicable to this
Agreement and such payments. Recognizing such intent and the lack of guidance
currently available under Section 409A, you and Nabi agree to cooperate in good
faith in preparing and executing, at such time as sufficient guidance is
available under Section 409A and from time to time thereafter, such amendments
to this Section 8 as may reasonably be necessary solely for the purpose of
assuring that this Section 8 and all amounts payable to you hereunder meet the
requirements of Section 409A.

9. CONFIDENTIALITY:

You acknowledge that your duties with Nabi will give you access to trade secrets
and other confidential information of Nabi and/or its affiliates, including but
not limited to information concerning production and marketing of their
respective products, customer lists, and other information relating to their
present or future operations (all of the foregoing, whether or not it qualifies
as a “trade secret” under applicable law, is collectively called “Confidential
Information”). You recognize that Confidential Information is proprietary to
each such entity and gives each of them significant competitive advantage.

Accordingly, you shall not use or disclose any of the Confidential Information
during or after the Employment Period, except for the sole and exclusive benefit
of the relevant company. Upon any termination of the Employment Period, you will
return to the relevant company’s office all documents, computer electronic
information and files, e.g., diskettes, floppies etc. and other tangible
embodiments



--------------------------------------------------------------------------------

Siegel Agreement

Page 5 of 7

April 29, 2006

of any Confidential Information. You agree that Nabi would be irreparably
injured by any breach of your confidentiality agreement, that such injury would
not be adequately compensable by monetary damages, and that, accordingly, the
offended company may specifically enforce the provisions of this

Section by injunction or similar remedy by any court of competent jurisdiction
without affecting any claim for damages.

10. NON-COMPETITION:

(A) You acknowledge that your services to be rendered are of a special and
unusual character and have a unique value to Nabi the loss of which cannot
adequately be compensated by damages in an action at law. In view of the unique
value of the services, and because of the Confidential Information to be
obtained by or disclosed to you, and as a material inducement to Nabi to enter
into this Agreement and to pay to you the compensation referred to above and
other consideration provided, you covenant and agree that, during the term of
your employment by Nabi and for a period of one (1) year after termination of
such employment for any reason whatsoever, you will not, directly or indirectly,
(a) engage or become interested, as owner, employee, consultant, partner,
through stock ownership (except ownership of less than five percent of any class
of equity securities which are publicly traded), investment of capital, lending
of money or property, rendering of services, or otherwise, either alone or in
association with others, in the operations, management or supervision of any
type of business or enterprise engaged in any business which is competitive with
any business of Nabi (a “Competitive Business”), (b) solicit or accept orders
from any current or past customer of Nabi for products or services offered or
sold by, or competitive with products or services offered or sold by, Nabi,
(c) induce or attempt to induce any such customer to reduce such customer’s
purchase of products or services from Nabi, (d) disclose or use for the benefit
of any Competitive Business the name and/or requirements of any such customer or
(e) solicit any of Nabi’s employees to leave the employ of Nabi or hire or
negotiate for the employment of any employee of Nabi. By way of clarification, a
“Competitive Business” is not any business or enterprise in the health care
industry; it is only a business or enterprise in the health care industry that
is competitive with any business of Nabi. Notwithstanding the foregoing, nothing
contained in this Section 10A shall be deemed to prohibit you from being
employed by or providing services to a Competitive Business following a “Change
of Control” (as defined in the Change of Control Severance Agreement) and
termination of your employment if the nature of such employment or services do
not compete with any business engaged in by Nabi immediately prior to the Change
in Control.

(B) You have carefully read and considered the provisions of this Section and
Section 9 and having done so, agree that the restrictions set forth (including
but not limited to the time period of restriction and the world wide areas of
restriction) are fair and reasonable (even if termination is at our request and
without cause) and are reasonably required for the protection of the interest of
Nabi, its officers, directors, and other employees. You acknowledge that upon
termination of this Agreement for any reason, it may be necessary for you to
relocate to another area, and you agree that this restriction is fair and
reasonable and is reasonably required for the protection of the interests of
Nabi, their officers, directors, and other employees.



--------------------------------------------------------------------------------

Siegel Agreement

Page 6 of 7

April 29, 2006

(C) In the event that, notwithstanding the foregoing, any of the provisions of
this Section or Section 9 shall be held to be invalid or unenforceable, the
remaining provisions thereof shall nevertheless continue to be valid and
enforceable as though invalid or unenforceable parts had not been included
therein. In the event that any provision of this Section relating to time period
and/or areas of restriction

shall be declared by a court of competent jurisdiction to exceed the maximum
time period or areas such court deems reasonable and enforceable, said time
period and/or areas of restriction shall be deemed to become, and thereafter be,
the maximum time period and/or area which such court deems reasonable and
enforceable.

(D) With respect to the provisions of this Section, you agree that damages, by
themselves, are an inadequate remedy at law, that a material breach of the
provisions of this Section would cause irreparable injury to the aggrieved
party, and that provisions of this Section 10 may be specifically enforced by
injunction or similar remedy in any court of competent jurisdiction without
affecting any claim for damages.

11. LITIGATION AND REGULATORY COOPERATION:

During and after your employment with Nabi, you shall reasonably cooperate with
Nabi in the defense or prosecution of any claims now in existence or which may
be brought in the future against or on behalf of Nabi which relate to events or
occurrences that transpired while you were employed by Nabi; provided, however,
that such cooperation shall not materially and adversely affect you or expose
you to an increased probability of civil or criminal litigation. Your
cooperation in connection with such claims or actions shall include, but not be
limited to, being available to meet with counsel to prepare for discovery or
trial and to act as a witness on behalf of Nabi at mutually convenient times.
During and after your employment with Nabi, you also shall cooperate fully with
Nabi in connection with any investigation or review of any federal, state or
local regulatory authority as any such investigation or review relates to events
or occurrences that transpired while you were employed by Nabi. Nabi shall
reimburse you for all out-of-pocket costs and expenses incurred in connection
with your performance under this Section 11, including, but not limited to,
reasonable attorneys’ fees and costs.

12. MISCELLANEOUS:

This Agreement and the rights and obligations of the parties pursuant to it and
any other instruments or documents issued pursuant to it shall be construed,
interpreted and enforced in accordance with the laws of the State of Florida,
exclusive of its choice-of-law principles. This Agreement shall be binding upon
and inure to the benefit of the parties hereto, and their respective successors
and assigns. The provisions of this Agreement shall be severable and the
illegality, unenforceability or invalidity of any provision of this Agreement
shall not affect or impair the remaining provisions hereof, and each provision
of this Agreement shall be construed to be valid and enforceable to the full
extent permitted by law. In any suit, action or proceeding arising out of or in
connection with this Agreement, the prevailing party shall be entitled to
receive an award of the reasonable related amount of attorneys’ fees and
disbursements incurred by such party, including fees and disbursements on
appeal. This



--------------------------------------------------------------------------------

Siegel Agreement

Page 7 of 7

April 29, 2006

Agreement, the Change of Control Severance Agreement and the Indemnification
Agreement dated September 11, 2000 are a complete expression of all agreements
of the parties relating to the subject matter hereof, and all prior or
contemporaneous oral or written understandings or agreements shall be null and
void except to the extent set forth in this Agreement.

This Agreement cannot be amended orally, or by any course of conduct or dealing,
but only by a written agreement signed by the party to be charged therewith. All
notices required and allowed hereunder shall be in writing, and shall be deemed
given upon deposit in the Certified Mail, Return Receipt Requested, first-class
postage and registration fees prepaid, and correctly addressed to the party for
whom intended at its address set forth under its name below, or to such other
address as has been most recently specified by a party by one or more
counterparts, each of which shall constitute one and the same agreement. All
references to genders or number in this Agreement shall be deemed
interchangeably to have a masculine, feminine, neuter, singular or plural
meaning, as the sense of the context required.

If the foregoing confirms your understanding of our agreements, please so
indicate by signing in the space provided and returning a signed copy to us.

 

Nabi Biopharmaceuticals 5800 Park of Commerce Boulevard, N.W. Boca Raton,
Florida 33487 BY:

/s/ Thomas H. McLain

Thomas H. McLain Chairman of the Board, Chief Executive Officer and President

 

Accepted and agreed:

/s/ Jordan Siegel

Mr. Jordan Siegel 3900 Galt Ocean Drive, #2117 Ft. Lauderdale, FL 33308 Date:
4/29/06